Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 Status of Claims
Claims 70-73 and 76-88 are pending; all pending claims have been amended in view of amended independent claims 70, 71 and 86. Claims 1-69, 74 and 75 have been cancelled.
Response to Amendment
The claim objections are all withdrawn in view of current claim amendments.
The claim interpretations section detailed in the final office action dated 06/14/2021 is maintained.
As for the 35 USC 102 rejection, the Applicant’s arguments have been fully considered but are not persuasive. In the Applicant’s Remarks pg.7/9, the Applicant’s argues:

    PNG
    media_image1.png
    121
    723
    media_image1.png
    Greyscale

These limitations are pulled from cancelled claims 74 and 75. The Applicant argues that cited portion [0092] mentioned ‘localized cells or electrical fields’ and thus fails to teach 
With regard to “bilateral stimulation”, this limitation is interpreted as applying stimulation bilaterally, i.e. on two sides of something, using “two neural interfacing elements.” The claim does not specify or define the “two neural interfacing elements”, but only that they each comprise one or more electrodes (as recited in claim 70) or one or more transducers (as recited in claims 71 and 86). As for the limitation “independently selected electrical signals”, this is interpreted as referring to each of the “two neural interfacing elements” is controlled independently of the other. And finally, the limitation “cause improvements in different parameters” is a functional limitation or intended use of the earlier recited stimulation provided by the “two neural interfacing elements.” To independent claims 70 and 71 which are apparatus claims; thus, the wherein claim clause containing the improvement limitation, is treated as intended use of the recited “controller” delivering independently selected electrical signals. To claim independent 86 which is a method claim, the 
The applied reference Rezai et al. US 2008/0208305, teaches a nerve cuff type implantable device 32 as shown in Fig. 1A, specifically, electrode 44 is interpreted as a “neural interfacing element” that is configured to wrap around a nerve as shown in Figs. 5A-5C. The Applicant’s attention is drawn to [0059] and [0061] below:
		[0059] As shown in FIGS. 1A and 1B, the electrode 44 extends across only a portion of the first surface 40 of the flexible member 34.  It will be appreciated, however, that any portion of the first surface 40, such as the entire first surface, may be covered by the electrode 44.  To facilitate focal delivery of electric current to a target site, the size and shape of the electrode 44 may be varied as needed.  Additionally or optionally, the entire surface area of the electrode 44 may be conductive or, alternatively, only a portion of the surface area of the electrode may be conductive.  By modifying the size, shape, and conductivity of the surface of the electrode 44, the surface area of the electrode that contacts a target site may be selectively modified to facilitate focal delivery of electric current.  For example, electric current can be delivered to the electrode 44 such that the electric current is conducted only through selective portions of the electrode.  

	[0061] Electric current can be delivered to the implantable electrode assembly 32 continuously, periodically, episodically, or a combination thereof.  For example, electric current can be delivered in a unipolar, bipolar, and/or multipolar sequence or, alternatively, via a sequential wave, charge-balanced biphasic square wave, sine wave, or any combination thereof.  Where a plurality of electrodes 44 are included as part of the implantable electrode assembly 32, electric current can be delivered to all the electrodes at once or, alternatively, to only a select number of desired electrodes using a controller (not shown) and/or complex practices, such as current steering. 
 
With regard to the argued limitations, Rezai teaches that implatable device 32 having “at least two neural interfacing elements” ([0059, 0061] electrode 44 is a plurality of electrodes, e.g. at least two electrodes, that can be varied in its size and/or shape based on the target site needed for treatment) to provide “bilateral stimulation” ([0059, 0061] based on the cuff shape of device 32 as shown in Fig. 1A, when electrode 44 has two or more electrodes thereon cuff 32, said two or more electrodes would provide bilateral stimulation based on the intended implantation site wrapping around a nerve shown in Fig. 5A-5C). Rezai [0092] has a similar disclosure that further details the shape and geometry of electrode 44 using one or a plurality of electrodes based on electrical fields required to stimulate a target site.
As for the limitation “one or more electrodes/transducers each configured to apply an independently selected electrical signals”, Rezai [0061: last sentence] discloses that individual electrode 44s, or portions of electrode 44 can be individually selected to provide stimulation.
Finally, with regard to the intended use limitation of “cause improvements in different parameters”, Rezai discloses that by providing an/or modulating electrical stimulation to a target site, to cause changes in activity, chemistry, and/or metabolism of at least one nerve, including increases and/or decreases in parasympathetic and sympathetic function; depending of the operating (stimulations) parameters of the electrodes. See below. 
 the implantable electrode assembly 32 results in activation of at least one nerve at a target site which, in turn, effects a change in the ANS [autonomic nervous system] of a subject.  Alternatively, deactivation or modulation of electric current to the implantable electrode assembly 32 may cause or modify the activity of at least one nerve at a target site.  For example, electric current may be delivered to the implantable electrode assembly 32 and consequently inhibit activation of at least one nerve at, adjacent to, and/or distant from a target site.  Modulating the electric current delivered to the implantable electrode assembly 32 may induce a change or changes in the activity, chemistry, and/or metabolism of at least one nerve directly or indirectly associated with a target site. 
 
		[0073] As described in more detail below, the pulmonary condition may be treated by electrically modulating the SNS, the PNS, or both.  By "electrically modulating," it is meant that at least a portion of the ANS is altered or changed by electrical means.  Electrical modulation of the ANS may affect central motor output, nerve conduction, neurotransmitter release, synaptic transmission, and/or receptor activation.  For example, at least a portion of the ANS may be electrically modulated to alter, shift, or change parasympathetic function from a first state to a second state, where the second state is characterized by an increase or decrease in parasympathetic function relative to the first state.  Alternatively, at least a portion of the ANS may be electrically modulated to alter, shift, or change sympathetic function from a first state to a second state, where the second state is characterized by an increase or decrease in sympathetic function relative to the first state.

		[0074] It will be appreciated that delivering electrical energy to a target site can modulate the ANS in any desirable combination of ways, including, for example, increasing both parasympathetic and sympathetic function, increasing parasympathetic function while decreasing sympathetic function, decreasing both parasympathetic and sympathetic function, decreasing parasympathetic function while increasing sympathetic function, increasing parasympathetic function without any effect on sympathetic function, decreasing parasympathetic function without any effect on sympathetic function, increasing sympathetic function without any effect on parasympathetic function, and/or decreasing sympathetic function without any effect on parasympathetic function. 

In view of the above, the Applicant’s arguments are not persuasive, and the Rezai reference is maintained as detailed in the 102 rejection below.
Claim Interpretation
Claim 70 lines 6-10 recites “at least one of a left cervical sympathetic chain” (“CSC”), superior cervical ganglion (SCG), or postganglionic branch thereof or at least one of a right cervical sympathetic chain” (“CSC”), superior cervical ganglion (SCG), or postganglionic branch thereof…”  Due to the claim format ‘at least one of… or…or at least one of… or’, this 
To claim 70, lines 15-16 “wherein increased sympathetic activity of at least one of the CSC, SCG or postganglionic branch ameliorates sleep apnea of the subject” is interpreted as an intended use/result of the claim element, i.e. “controller programs the neural interface element to deliver the electrical signal that increases localized sympathetic activity of at least one of the CDC, SCD and postganglionic branch.” The Specification discloses the following operating parameters: a frequency of 1-50Hz (pg. 2), using intermittent and chronic treatment periods from 5 seconds-24 hours (pg. 15); other operating parameters are mentioned in pg. 30-31 under “Chronic Stimulation” It is the Examiner’s interpretation that any device capable of providing the operating parameters in the Specification as capable of achieving the same results as claimed.
Similar interpretation to analogous limitations in independent claims 71 and 86. The Applicant is also referred to the Examiners Response to Arguments section above with regard to newly added claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 70-73, 76-77 and 79-88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al. US 2008/0208305 (hereinafter “Rezai”, previously cited).
Regarding claim 70, Rezai discloses an apparatus (Figs. 1A-B: implantable electrode assembly 32) for treating sleep apnoea in a subject ([0031] for treatment of pulmonary condition including sleep apnea), the apparatus comprising: 
i. at least two implantable neural interfacing elements (electrodes 44, [0061:last sentence, 0092: last sentence] electrode 44 comprises a plurality of electrodes 44, e.g. two or more, and can have any shape or size) each having one or more electrodes ([0061, 0092] electrode 44)  configured to deliver at least two independently selected electrical signals ([0054, 0057] electrode 44 to deliver electric current to a target site; also see [0059: last 2 sentences, 0061: last sentence] the at least two or more electrodes, or portions, within electrode 44, can be individually selected to provide a stimulation signal) to at least one cervical sympathetic chain ("CSC"), superior cervical ganglion (SCG) or postganglionic branch thereof of the subject ([0057:1st sentence]), and positioned in signaling contact with at least one of a left cervical sympathetic chain ("CSC"), superior cervical ganglion (SCG) and/or postganglionic branch thereof or a right cervical sympathetic chain ("CSC"), superior cervical ganglion (SCG) or postganglionic branch thereof ([0075-0076] electrode 32 is positioned to provide electrical stimulation to the target sites innervated with one or more nerves, which include at least SCG, see [0076] “superior cervical ganglion”); and 
ii. a controller (Figs. 1A-B: power source 46 and (un-shown) controller) operably coupled to the two neural interfacing element (as shown in Figs. 1A-B), the controller programs the neural interfacing elements (44) to deliver the electrical signal that increases localized sympathetic activity of at least one of the CSC, SCG and/or postganglionic branch (The increase in sympathetic activity is treated as intended result of electrical stimulation at a target site. See [0060-0063] power source 46 remotely providing power and current to the implantable device 32, un-shown controller selectively controlling the power source for the delivery of electric current to the implantable. See [0064] “Modulating the electric current delivered to the implantable electrode assembly 32 may induce a change or changes in the activity … of at least one nerve directly or indirectly associated with a target site.” Also see [0033, 0064, 0073-0074] regarding applying electrical current to modulate, i.e. increase sympathetic activity at the target site and innervated nerves. Also see [0061-0062] with regard to the operating parameters of the electrical stimulation that meets the intended use recited in the claim, these operating parameters correspond to the Applicant’s own Specification pg. 2 and pg.15), wherein the controller causes the neural interfacing elements having the at least one or more electrodes (44), which are positioned bilaterally (bilateral configuration is inherent based on the understanding that electrode 44 containing two or more electrodes placed on cuff 32, as shown in Figs. 5A-5C to provide stimulation to two different sides of the attached nerve), to deliver the independently selected electrical signals to cause improvements in different parameters ([0064, 0073-0074] providing an/or modulating electrical stimulation to a target site, to cause changes in activity, chemistry, and/or metabolism of at least one nerve, including increases and/or decreases in parasympathetic and sympathetic function; depending of the operating (stimulations) parameters of the electrodes),
wherein increased sympathetic activity of at least one of the CSC, SCG and/or postganglionic branch ameliorates sleep apnoea in the subject. (This limitation is treated as an intended result of electrical stimulation at a target site. See [0031] discusses treatment of pulmonary diseases including sleep apnea, [0064] discusses increasing the metabolism and activity of a target site, [0033] “The change can refer to an increase, decrease, or even a change in a pattern of neuronal activity” and [0073-0074] discusses increasing parasympathetic and sympathetic functions of target sites.)  

Regarding claim 71, it is rejected by Rezai under the same rationale as discussed to claim 70 above. Rezai’s plurality of electrodes 44 are interpreted as the one or more transducers in this claim. 

Regarding claim 72, Rezai discloses the apparatus of claim 70, wherein the one or more electrodes (electrode 44) is one or more cuff electrodes ([0057] electrode 44 has a thin flatten configuration to be applied to flexible member 34 as shown in Figs. 1A-B, this shape is interpreted as a cuff shaped electrode. Also see [0057: last sentence] “cuff electrode”; and [0061: last sentence, 0092: last sentence] electrode 44 can be any size or shape depending on the intended treatment and/or target site).  

Regarding claim 73, Rezai discloses the apparatus of claim 71, wherein the one or more transducers is one or more cuff electrodes ([0057] electrode 44 has a thin flatten configuration to be applied to flexible member 34 as shown in Figs. 1A-B, this shape is interpreted as a cuff shaped electrode. Also see [0057: last sentence] “cuff electrode”; and [0061: last sentence, 0092: last sentence] electrode 44 can be any size or shape depending on the intended treatment and/or target site).  


Regarding claim 76, Rezai discloses the apparatus according to claim 70, wherein one of the independently selected signals is initiated at a first frequency and then altered to a second frequency, wherein (a) the first frequency is higher than the second frequency; or (b) the first frequency is lower than the second frequency (see [0061: last sentence, 0091: last sentence] regarding selecting a portion or individual electrodes from a plurality of electrode 44 to provide electric stimulation/current. Also see [0062] which discusses electric current frequencies, [0063] discusses varying the frequency or frequencies of the electrical current delivered by electrode(s) 44. Also see [0091] which discusses treatment at a first level of relatively higher energy level and then second treatment period of relatively lower energy level).

Regarding claim 77, Rezai discloses the apparatus according claim 70, wherein the controller is configured to cause at least one of the independently selected signals to be delivered intermittently ([0061: 1st sentence] periodically or episodically; [0061: last sentence, 0091: last sentence] regarding selecting a portion or individual electrodes from a plurality of electrode 44 to provide electric stimulation/current.).  

Regarding claim 79, Rezai discloses the apparatus according to claim 70, wherein the increase in localized sympathetic activity in at least one of the CSC, SCG and/or postganglionic branch (see rejection to claim 70 above with regard to providing electrical stimulation to SCG) thereof produces one or more of: a decrease in duration of apnoeic episodes, a decrease in frequency of apnoeic episodes, a decrease in blood pressure, a decrease in respiratory rate, an increase in tidal volume, a decrease in upper airway resistance, an increase in diaphragmatic muscle activity, an increase in genioglossus muscle activity, and an increase in central This claim is treated as functional language, i.e. intended results of providing electrical current to a target site including left and right SCG, see rejection to claim 70 above. See [0073-0076] discusses the target sites and the type of sympathetic function to be treated/modulated. Also see [0081: last sentence], [0089: last sentence] an exemplary effect is providing electrical stimulation/activation to increase sympathetic nerve function which in turn causing the bronchioles to dilate and thus treat asthmatic symptoms. This would meet “a decrease in upper airway resistance” and “an increase in diaphragmatic muscle activity” in the claim).  

Regarding claim 80, Rezai discloses the apparatus according to claim 70, wherein the increase in localized sympathetic activity in at least one of the CSC, SCG and/or postganglionic branch (see rejection to claim 70 above with regard to providing electrical stimulation to SCG) thereof results in at least one of an increase in tidal volume, a decrease in upper airway resistance, an increase in diaphragmatic muscle activity and an increase in genioglossus muscle activity. (This claim is treated as functional language, i.e. intended results of providing electrical current to a target site including left and right SCG, see rejection to claim 70 above. Also see [0051-0053] discusses airway and respiratory treatments. Also see [0081: last sentence], [0089: last sentence] an exemplary effect is providing electrical stimulation/activation to increase sympathetic nerve function which in turn causing the bronchioles to dilate and thus treat asthmatic symptoms. This would meet “a decrease in upper airway resistance” in the claim)

Regarding claim 81, Rezai discloses the apparatus according to claim 70, wherein the apparatus further comprises a detector ([0069: 2nd-3rd sentence] sensor for detecting physiological condition as part of a closed-loop feedback system) to detect one or more physiological parameters in the subject, wherein one or more of the detected physiological parameters is selected from sympathetic tone; diaphragmatic tone; genioglossus tone; blood pressure; respiratory rate; tidal volume; upper airway resistance; and central respiratory drive ([0070] the detected physiological condition include respiratory function/rate, blood pressure).  

Regarding claim 82, Rezai discloses the apparatus according to claim 81, wherein the controller is coupled to the detector ([0069-0070] inherent in a closed-loop feedback system), and causes the electrodes (electrodes 44) each to apply the independently selected signals when the physiological parameter meets a predefined value ([0069-0070] the predefined value is part of a closed-loop feedback system, such as when the sensor detects a certain symptom inherently defined by a physiological meeting a predefined value. Also see US 5,716,377 incorporated in entirety in Rezai [0069: last sentence], see Fig. 4: 410 and Fig. 5: 421 which include steps of adjusting electrode stimulation parameters based on a feedback sensor value reading to define ranges for increasing/decreasing stimulation frequency, the feedback sensor values set by a clinician. Also see col.5, ll.46-col.6, ll.47 mentions detecting neuron activity and compared to maximum value, this is interpreted as the “predefined value” in the claim).  

Regarding claim 83, Rezai discloses the apparatus according to claim 70, wherein the increased localized sympathetic activity (see rejection to claim 70 with regard to intended use) as a result of the electrodes (electrodes 44) applying the independently selected signals is substantially persistent ([0061: first sentence] continuous electrical stimulation; also see [0090-0091] discusses maintaining treatments to increase therapeutic efficacy to persist for a period of time).  

Regarding claim 84, Rezai discloses the apparatus according to claim 70, wherein the increased localized sympathetic activity (see rejection to claim 70 with regard to intended use) is temporary ([0090] discloses that the electrical stimulation regimen is temporal, [0091] discloses a first treatment of initial high power and high energy to achieve a temporary initial therapeutic effect).  

Regarding claim 85, Rezai discloses the apparatus according to claim 70, wherein the apparatus is suitable for full implantation into the subject (see Summary of Invention, and Figs. 5A-C system is fully implantable. Note: [0060: last sentence] power 46 can be implanted and connected to the implantable electrode assembly 32 by electrical wire.)

Regarding claim 86, Rezai discloses a method for increasing sympathetic activity in at least one of a CSC, SCG and/or a postganglionic branch thereof of a subject: 
implanting in the subject at least a portion of an apparatus (Figs. 1A-B: implantable electrode assembly 32) for modulating the neural activity of at least one of a CSC, SCG or postganglionic branch of a subject ([0073-0074] regarding applying electrical current to modulate, i.e. increase sympathetic activity at the target site and innervated nerves]), the apparatus comprising: 
at least two neural interfacing elements (electrodes 44, [0061:last sentence, 0092: last sentence] electrode 44 comprises a plurality of electrodes 44, e.g. two or more, and can have any shape or size) for providing bilateral stimulation (bilateral configuration is inherent based on the understanding that electrode 44 containing two or more electrodes placed on cuff 32, as shown in Figs. 5A-5C to provide stimulation to two different sides of the attached nerve) comprising one or more transducers (electrodes 44, [0061: last sentence] a plurality of electrodes 44) each configured to apply an independently selected electrical signal ([0054, 0057] electrode 44 to deliver electric current to a target site; also see [0059: last 2 sentences, 0061: last sentence] the at least two or more electrodes, or portions, within electrode 44, can be individually selected to provide a stimulation signal) to at least one of the CSC, SCG or postganglionic branch thereof of the subject ([0057:1st sentence]) and placed in signaling contact with at least one of a left cervical sympathetic chain ("CSC"), superior cervical ganglion (SCG) or postganglionic branch thereof or a right cervical sympathetic chain ("CSC"), superior cervical ganglion (SCG) and/or postganglionic branch thereof ([0075-0076] electrode 32 is positioned to provide electrical stimulation to the target sites innervated with one or more nerves, which include at least SCG, see [0076] “superior cervical ganglion”); and 
i. a controller (Figs. 1A-B: power source 46 and (un-shown) controller) operably coupled to the one or more transducers (as shown in Figs. 1A-B), the controller controlling the independently selected signals to be applied by each of the one or more transducers ([0061: last sentence] controller can control the delivery of electric current to all, portion or a select individual number of electrodes; also see [0063] about controlling electric current to each selected electrode), such that the signal stimulates increased localized sympathetic activity in at least one of the CSC, SCG or postganglionic branch in the subject (The increase in sympathetic activity is treated as intended result of electrical stimulation at a target site. See [0060-0063] power source 46 remotely providing power and current to the implantable device 32, un-shown controller selectively controlling the power source for the delivery of electric current to the implantable. See [0064] “Modulating the electric current delivered to the implantable electrode assembly 32 may induce a change or changes in the activity … of at least one nerve directly or indirectly associated with a target site.” Also see [0033, 0064, 0073-0074] regarding applying electrical current to modulate, i.e. increase sympathetic activity at the target site and innervated nerves. Also see [0061-0062] with regard to the operating parameters of the electrical stimulation that meets the intended use recited in the claim, these operating parameters correspond to the Applicant’s own Specification pg. 2 and pg.15); 
ii. positioning the at least one or more transducers (electrodes 44) of the apparatus (32) in signaling contact with at least one of the CSC, SCG or postganglionic branch thereof of the subject ([0075-0076] electrode 32 is positioned to provide electrical stimulation to the target sites innervated with one or more nerves, which include at least SCG, see [0076] “superior cervical ganglion”) to cause improvements in different parameters ([0064, 0073-0074] providing an/or modulating electrical stimulation to a target site, to cause changes in activity, chemistry, and/or metabolism of at least one nerve, including increases and/or decreases in parasympathetic and sympathetic function; depending of the operating (stimulations) parameters of the electrodes); and 
iii. activating the apparatus ([0060-0063] activating the electrode assembly 32 is activated and controlled by the controller to deliver electrical stimulation to the target site).

Regarding claim 87, Rezai discloses the method according to claim 86, wherein the increased localized sympathetic activity in at least one of the CSC, SCG or postganglionic branch thereof ameliorates a condition of sleep apnoea in the subject. (This limitation is treated as an intended result of electrical stimulation at a target site. See [0031] discusses treatment of pulmonary diseases including sleep apnea. Also see claims 12, 32, 46, 53, and 68 method(s) of treatment for pulmonary condition including sleep apnea.)

Regarding claim 88, Rezai discloses the method according to claim 86, wherein an increase in localized sympathetic activity in at least one of the CSC, SCG or a postganglionic branch thereof is indicated by one or more of a decrease in blood pressure, a decrease in respiratory rate, an increase in tidal volume, a decrease in upper airway resistance, an increase in diaphragmatic muscle activity, and an increase in genioglossus muscle activity, an increase in central respiratory drive. (This claim is treated as functional language, i.e. intended results of providing electrical current to a target site including left and right SCG, see rejection to claim 70 above. See [0073-0076] discusses the target sites and the type of sympathetic function to be treated/modulated. Also see [0081: last sentence], [0089: last sentence] an exemplary effect is providing electrical stimulation/activation to increase sympathetic nerve function which in turn causing the bronchioles to dilate and thus treat asthmatic symptoms. This would meet “a decrease in upper airway resistance” and “an increase in diaphragmatic muscle activity” in the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai as applied to claim 77 above.
Regarding claim 78, Rezai discloses the apparatus according to claim 77, wherein the controller causes the signal to be delivered for a first time period, then stopped for a second time period, then reapplied for a third time period, then stopped for a fourth time period, ([0061:1st sentence] states “Electric current can be delivered to the implantable electrode assembly 32 stimulation can be continuously, periodically, episodically or combinations thereof.” At least intermittently and periodically, can be taken to encompass the claim language “the signal to be delivered for a first time period, then stopped for a second time period, then reapplied for a third time period, then stopped for a fourth time period”.)
 Rezai does not explicitly disclose wherein the duration of each of the first, second, third and fourth time periods is independently selected from: 0.8s-2min, 0.8s-30s, 0.8s-10s, 0.8s-5s, 0.8-2s, 10s-2min, 30s-2min, and 30s-1min. However, it would have been obvious to a person of ordinary skill at the time of invention to modify Rezai’s controller to program the delivery of electrical currents at the recited durations because [0061] provides that intermittent and continuous treatment durations are available, [0069] electrical stimulation is controlled in an open-loop system in which a physician can manually change the operating parameters at any time including duty cycle (which typically includes time durations of on and off cycles), and [0090] provides that selectively activating and deactivating the target sites through intermittent treatment will increase the effectiveness of therapy. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
November 15, 2021